DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/17/2021 has been considered and entered.
Claim 1 is amended. Claims 21-22 are added. Claims 9 & 18 are canceled.
Currently, claims 1-8, 10-17, 19-22 are pending.
           Allowable Subject Matter
	Claims 1-8, 10-17, 19-22 are allowed over the prior art of record.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a backlight source comprising all the limitations set forth in claim 1, particularly comprising the limitations of wherein in a set of the at least two sets of locational fitting structures, a dimension of the locational accommodation space in the second direction is greater than a dimension of the corresponding locational protrusion in the second direction, and a distance between the locational protrusion and a first inner wall surface of the locational accommodation space is greater than a distance between the locational protrusion and a second inner wall surface of the locational accommodation space, and wherein a direction from the first inner wall surface to the second inner wall surface is parallel with the second direction, an edge of the optical film corresponding to a light bar is perpendicular to the second direction, and a distance between the first inner wall surface and the edge corresponding to the light bar is smaller than a distance between the second inner wall surface and the edge corresponding to the light bar.
Claims 2-8, 10-17, 19-20 are allowed being dependent on allowed base claim 1.
	
	Regarding claim 21, the prior art of record neither shows nor suggests a backlight source comprising all the limitations set forth in claim 21, particularly comprising the limitations of wherein a set of the at least two sets of locational fitting structures is arranged near a second edge of the optical film, a dimension of the locational accommodation space thereof in the first 
Regarding claim 22, the prior art of record neither shows nor suggests a backlight source comprising all the limitations set forth in claim 22, particularly comprising the limitations of wherein in a set of the at least two sets of locational fitting structures, a dimension of the locational accommodation space thereof in the second direction is greater than a dimension of the corresponding locational protrusion in the second direction, and the dimension of the locational accommodation space in the second direction is greater than or equal to a+ΔL and is smaller than or equal to a+2ΔL, where a is the dimension of the locational protrusion in the second direction, and ΔL is the greater one of thermal expansion amounts of film portions of the optical film at two sides of the corresponding locational fitting structure in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875